Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-20, 22-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or exclusively be affixed to the innermost layer and is considered new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 13-16, 22-29 & 49 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US 2009/0255031) in view of YU (US 2011/0197332), Levit (US 2017/0281992) and Sheils (US 2014/0087129).
Regarding Claim 1, 22, McIntosh discloses a firefighter protective coat (Figures 1-4) comprising an inner liner (36/34’) comprising an innermost layer (36) and at least one other layer extending over the innermost layer (34’); an outer shell (30) made of a flame-retardant material (Para 12 & 22), the outer shell extending over at least a portion of the inner liner (Figures 1-4); and a band (42) affixed to the innermost layer of the inner liner at a waist height inside the coat (Figures 2-4) and extending across a midriff portion of said firefighter protective coat (Figures 2-4), the band being made of an interface material (42, Para. 18, 30-32), the interface material comprising a trilaminate (Para. 30-32 & 17-19), the interface material having particulate-impermeable and air- permeable properties (Para. 30-32), when the firefighter protective coat is worn by the firefighter (Figure 2); wherein the band completely extends inside the inner liner of the firefighter protective coat (Figures 2-5). McIntosh does not specifically disclose a band exclusively affixed to the innermost layer of the inner liner at a waist height inside the coat. However, Yu discloses a band exclusively affixed to the innermost layer of the inner liner at a waist height inside the coat. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the attachment of the band of McIntosch, to be exclusively affixed to the innermost layer, as taught by Yu, in order to provide a secure attachment along the inside of the coat. McIntosh does not specifically disclose the interface 
Regarding Claims 2 & 23, McIntosh discloses the band has opposite ends overlapping with one another when the firefighter protective coat is worn by a wearer (Figures 1-3, Para. 38). 
Regarding Claims 3 & 24, McIntosh discloses an attachment mechanism (22) configured for releasably joining said opposite ends (Para 10 & 26).
Regarding Claims 4 & 25, McIntosh discloses the attachment mechanism is a snap fastener arrangement (Para. 10).
Regarding Claims 5 & 26, McIntosh discloses the band comprises an upper edge (42’), the upper edge being permanently attached to the inner shell (Figure 4, Para. 36).
Regarding Claims 6 & 27, McIntosh discloses one or more seams attaching the upper edge of the band to the inner shell (Para. 36).
Regarding Claims 7 & 28, McIntosh discloses the band comprises a lower edge (50), the lower edge being provided with an elastic strip (48, Para. 27).
Regarding Claim 9 & 29, McIntosh does not specifically disclose the air permeable properties of the interface material comprise an air permeability of at least about 4.5 cm3/sec/cm2. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of air permeability in order to achieve an optimal configuration in order to provide a breathable layer, since discovering the optimum or workable ranges of the permeability involves only routine skill in the art.
Regarding Claims 13, 14 & 15, McIntosh does not specifically disclose the interface material comprises a synthetic aromatic polyamide polymer, poly (meta-phenylene isophthalamide), polyimide woven material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a polyamide polymer, poly (meta-phenylene isophthalamide) or polyimide woven material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 16, McIntosh discloses the interface material comprises aramid (Para. 30-32 & 17-19). McIntosh does not specifically disclose a meta-aramid. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a meta-aramid material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 49, the combination of McIntosh, Levit, and Shiels discloses said at least one other layer is a moisture barrier (McIntosh, 34’, Para 34) and the innermost layer is a thermal barrier (McIntosh, 36, Para. 35).
Regarding Claim 54, the combination of McIntosh, Levit, and Shiels discloses the innermost layer is a single continuous layer (Figures 2-4)
Claim 10 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US 2009/025531) in view of YU (US 2010/0197332), Levit (US 2017/0281992), Sheils (US 2014/0087129) in further view of John (US 2013/0198941).
Regarding Claims 10 & 30, McIntosh discloses the interface material is a trilaminate (Para. 30-32 & 17-19) comprising: a membrane made of expanded polytetrafluoroethylene (ePTFE) (Para. 17); an aramid (Para. 19) provided on a first side of the membrane; and a second aramid (Para. 19) provided on a second side of the membrane. McIntosh does not specifically disclose the aramid is a knit. However, John discloses the use of a knit aramid on either side of an expanded polytetrafluoroethylene (Para. 16, 53-58 & 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aramid material of McIntosh, in order to be knit, as taught by John, so ad to provide a material which has an elasticity which would allow for a better fit around a user’s waist.
Claim 12, 17-20 & 32-48 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US 2009/025531) in view of YU (US 2010/0197332), Levit (US 2017/0281992), Sheils (US 2014/0087129) in further view of John (US 2013/0198941).
Regarding Claim 12, 17-20, McIntosh does not the interface material comprises a meta-aramid material quilted between two aramid knits or a polyimide nonwoven between two meta-aramids. However, McIntosh discloses the interface material is a layer with aramid layers on either side (Para. 17-19) and disclose another layer which can be quilted (Para. 14). It would have been obvious to one of ordinary skill in the art to quilt the interface of McIntosh, as taught by another layer of McIntosh, in order to provide bulk, less movement between the layers and an aesthetic to the layer.  McIntosh does not specifically disclose the aramid is a knit. However, John discloses the use of a knit aramid on either side of an expanded polytetrafluoroethylene (Para. 16, 53-58 & 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aramid material of McIntosh, in order to be knit, as taught by John, so as to provide a material which has an elasticity which would allow for a better fit around a user’s waist. The combination of McIntosh and John do not specifically disclose a meta-aramid material or polyimide nonwoven. However, Colatruglio discloses the use of various material structures for flame resistant liners, such as nonwoven (Para. 21 & 26). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed and as taught by Colatruglio for the purpose of using a thinner material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a meta-aramid or polyimide nonwoven material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claims 32, 40 & 41, see rejection of Claims 1, 12, 17-20 & 22 above. 
Regarding Claims 33 & 42, McIntosh discloses the band has opposite ends overlapping with one another when the firefighter protective coat is worn by a wearer (Figures 1-3, Para. 38). 
Regarding Claims 34 & 43, McIntosh discloses an attachment mechanism (22) configured for releasably joining said opposite ends (Para 10 & 26).
Regarding Claims 35 & 44, McIntosh discloses the attachment mechanism is a snap fastener arrangement (Para. 10).
Regarding Claims 36 & 45, McIntosh discloses the band comprises an upper edge (42’), the upper edge being permanently attached to the inner shell (Figure 4, Para. 36).
Regarding Claims 37 & 46, McIntosh discloses one or more seams attaching the upper edge of the band to the inner shell (Para. 36).
Regarding Claims 38 & 47, McIntosh discloses the band comprises a lower edge (50), the lower edge being provided with an elastic strip (48, Para. 27).
Regarding Claims 39 & 48, McIntosh does not specifically disclose the air permeable properties of the interface material comprise an air permeability of at least about 4.5 cm3/sec/cm2. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of air permeability in order to achieve an optimal configuration in order to provide a breathable layer, since discovering the optimum or workable ranges of the permeability involves only routine skill in the art.
Claims 11 & 31 is rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US 2009/025531) in view of YU (US 2010/0197332), Levit (US 2017/0281992), Sheils (US 2014/0087129) and John (US 2013/0198941) in further view of Snedeker (USPN 5,054,125).
Regarding Claims 11 & 31, McIntosh discloses the interface material is a trilaminate (Para. 30-32 & 17-19) comprising: a membrane made of expanded polytetrafluoroethylene (ePTFE) (Para. 17); an aramid (Para. 19) provided on a first side of the membrane; and an aramid (Para. 19) provided on a second side of the membrane. McIntosh does not specifically disclose the aramid is a knit. However, John discloses the use of a knit aramid on either side of an expanded polytetrafluoroethylene (Para. 16, 53-58 & 66-67). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aramid material of McIntosh, in order to be knit, as taught by John, so ad to provide a material which has an elasticity which would allow for a better fit around a user’s waist. The combination of McIntosh and John do not disclose a reprocessed cellulose multifilament for one of the layers on the membrane. However, Snedeker discloses aramid fabric and cotton fibers can be used as a barrier interchangeably (Col. 4, lines 25-53, cotton is a cellulose material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify one layer of the trilaminate to be a cellulose material, as taught by Snedeker, in order to provide various properties for vapor barriers layers. The combination of McIntosh, Levit, Shiels, John and Snedeker do not specifically disclose a reprocessed cellulose multifilament. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the layer as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a reprocessed cellulose multifilament would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Claim 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over McIntosh (US 2009/025531) in view of YU (US 2010/0197332), Levit (US 2017/0281992), Sheils (US 2014/0087129) in further view of Hewitt (USPN 5,388,270).
Regarding Claim 50, McIntosh discloses a sleeve well (well, see annotated Figure 1 below) attached to the outer shell along at least one extremity of the firefighter protective coat; and a wristlet (wristlet, see annotated Figure 1 below) projecting outwardly from said at least one extremity, the wristlet comprising a wristlet barrier (the material of the wristlet being the barrier) being made of a barrier material (see annotated Figure 1 below). McIntosh does not specifically disclose the barrier material having particulate-impermeable properties comprising blocking particulates having a size between 0.1 pm to 1 pm. However, Levit discloses the use of materials for fire resistant article applications having a pore size that prevents ingression of particles less than 1 micron (Para. 39). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have a pore size in material, as disclose by Levit, to the barrier material of McIntosh in order to properly protect a user during in use situations. McIntosh does not specifically describe details of the sleeve well and wristlet. However, Hewitt discloses a sleeve well (Figure 6) attached to the outer shell along at least one extremity of the firefighter protective coat (Figures 1 & 6); and a wristlet (28) projecting outwardly from said at least one extremity (Figure 1), the wristlet comprising a wristlet barrier (28 and/or 90, Figure 6), the wristlet barrier being made of a barrier material, air-permeable properties (Col. 3, lines 37-40, “knitted elasticized”, due to the construction of knitted material of courses and wales, as well as having stretch properties, it has small air holes which provide air-permeable properties).  It would have been obvious to one of ordinary skill in the art to modify the structure of the sleeve well and wristlet to have the structure of Hewitt, in order to provide secure and protective arm hole and wrist openings from particulate matter. 
Regarding Claim 51, the combination of McIntosh, Levit and Hewitt disclose the sleeve well comprises a piece of fabric folding inwardly of said at least one extremity (Hewitt, Figure 6).  
Regarding Claim 52, the combination of McIntosh, Levit and Hewitt disclose the wristlet further comprises an inner knit layer and an outer knit layer (Hewitt, Figure 6, Col. 3, lines 37-40), the wristlet barrier being sandwiched between the inner knit layer and the outer knit layer (Hewitt, Figure 6).  
Regarding Claim 53, the combination of McIntosh, Levit and Hewitt disclose the wristlet barrier extends along an entire length of the wristlet forward of the sleeve well (Figure 6).  
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732